Judge Owsley
delivered the opinion of the court.
This case turns upon the propriety of the decision of the court below, in quashing the report of commissioners made un(]er ⅛8 occupying claimant law.
The report upon its face is, in every respect^ conformable the law, but was excepted to on the grounds of the commissioners having estimated the improvements made by White too high, and on the ground of their valuation of the rent being too low.
. . _ _ We have not thought it material to go into a critical exam*nation of the evidence introduced before the court, for the purpose of proving the value of the rents and improve-meats, because we are satisfied it is not of that clear and conclusive character, calculated to warrant the decision of court ⅛ quashing the report.
It, at most, tends to shew a difference of opinion between some of the witnesses and the commissioners, as to the va]ue of the improvements, but as that difference may t>e the resuR °f an honest exercise of the understating, it cannot, unconnected with other circumstances, authorise the setting aside of the report.
¶¶16 c]ecree 0f the court, therefore, must be reversed, the cause remanded, and such proceedings had as may be consistent with this opinion.
The plaintiff must recover his cost in this suit.